This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2016).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A16-0296

                                    In re the Marriage of:

           Bridget Kathleen Corrigan, f/k/a Bridget Kathleen Schmidt, petitioner,
                                        Respondent,

                                             vs.

                                  Daniel Thomas Schmidt,
                                         Appellant.

                                  Filed January 17, 2017
                                  Reversed and remanded
                                       Reyes, Judge

                                Ramsey County District Court
                                  File No. 62-FA-11-221

Carrie A. Doom, McKinnis & Doom, P.A., Cambridge, Minnesota (for respondent)

Christopher Zewiske, Ormond & Zewiske, Minneapolis, Minnesota (for appellant)


         Considered and decided by Johnson, Presiding Judge; Reyes, Judge; and T. Smith,

Judge.

                          UNPUBLISHED OPINION

REYES, Judge

         Appellant challenges the district court’s order granting respondent’s motion to

enroll the parties’ children at Hanover Elementary School instead of the school they had

been attending, St. John’s School of Little Canada (St. John’s), asserting that the district
court abused its discretion by failing to make detailed findings and explanations

regarding each of the best-interests factors as required by Minn. Stat. § 518.17 (2016).

Appellant also argues that the district court erred in concluding that he waived the right to

enforce a provision of a stipulated parenting plan in which respondent agreed to move

closer to appellant’s residence (the locale restriction). Because the district court erred in

concluding that appellant waived the locale-restriction issue, did not make detailed

findings and explanations regarding the best-interests factors, and failed to consider

certain relevant factors, we reverse and remand.

                                           FACTS

       Appellant-father Daniel Thomas Schmidt and respondent-mother Bridget Kathleen

Corrigan dissolved their marriage by a stipulated judgment and decree in 2011. The

parties stipulated to a parenting plan under Minn. Stat. § 518.1751 (2016) that gave them

joint legal and joint physical custody of their three minor children. The parenting plan

contains a locale restriction stating that Corrigan “will move to within approximately 10

miles of [Schmidt’s] residence after the 2011-2012 school year” and before the start of

the 2012-2013 school year. The stated goal of the locale restriction is “to allow [] each

parent to reduce the travel time and distance between the parties, thereby allowing both

parties to enjoy their parenting time unfettered by the distance between St. Paul and

Plymouth.” The parenting plan designates a school for 2011-2012 and states that for

future years, the parties “will discuss the issue of the children’s school,” taking into

consideration Corrigan’s new residence and the costs and benefits of “any and all schools

that are located in a reasonable distance to the residences of the parties.” The parties


                                              2
agreed to “consider any school that [Corrigan] may be teaching at in the Twin Cities

area.” The parenting plan states that if the parties cannot agree on a school, the children

will attend St. Rose of Lima Catholic School (St. Rose) in Roseville.

       The parenting plan identifies a parenting consultant who will “try to facilitate a

resolution with the parties,” or if a resolution is not possible, “decide the issue and advise

the parents of the decision” pursuant to Minn. R. Gen. Pract. 114.02(a)(10). The

parenting plan gives the parenting consultant authority to “[d]ecide school attendance.”

Under the parenting plan, the parenting consultant’s decisions are “binding on the parties

until otherwise ordered by the [c]ourt” and are reviewed by the district court de novo.

       Despite the locale restriction in the parenting plan, Corrigan did not move. In

2012, Corrigan began teaching at St. John’s, which is within five miles of Schmidt’s

residence. The parties agreed that all three children would attend school at St. John’s,

which they did. Schmidt did not object to Corrigan’s failure to move immediately after

the 2011-2012 school year, but he sought enforcement of the locale restriction by the

parenting consultant in May 2013. The parenting consultant did not reach a decision

because her contract expired while the decision was pending and the parties did not

renew it.

       Corrigan accepted a teaching position at a school in Buffalo, Minnesota, for the

2015-2016 school year. She left her job at St. John’s and disenrolled the children from

that school without Schmidt’s knowledge. Schmidt discovered this and re-enrolled the

children at St. John’s. Corrigan wanted the children to attend Hanover Elementary,

which is within the same school district as Corrigan’s new school. Hanover Elementary


                                              3
is approximately 20 miles west of Corrigan’s Plymouth residence, 41 miles west of

Schmidt’s St. Paul residence, and 77 miles west of Schmidt’s workplace in Hudson,

Wisconsin. Schmidt wanted the children to remain at St. John’s, which is approximately

5 miles from Schmidt’s residence and 28 miles east of Corrigan’s residence.

       On July 7, 2015, Schmidt moved the district court for an order enforcing the locale

restriction and directing the parties to enroll the children at either St. John’s or St. Rose.

Corrigan moved the district court to deny Schmidt’s motion and moved for an order that

the children attend Hanover Elementary. At a hearing on July 21, the parties agreed to

work with the parenting consultant to resolve these issues.

       On the parenting consultant’s recommendation, the parties hired an educational

consultant to analyze the proposed schools’ fitness for the children based on many

factors. Although more factors favored Hanover Elementary than St. John’s, the

educational consultant was “not compelled that the likely educational benefits . . . that

would eventually accrue to the children [from attending Hanover] would sufficiently

counterbalance the potential stress and disruption that a sudden relocation to Buffalo,

Minnesota might bring.” The educational consultant recommended that the children

attend St. John’s until the oldest child is ready to transition to middle school, at which

time all of the children should transfer to Buffalo schools or “other strong public, private

or parochial school setting that is equidistant” to the parties’ residences.

       The parenting consultant agreed with the educational consultant and decided that

the children should attend St. John’s for 2015-2016, but “anticipate[d] that the parents

will seek to review this issue within the next two years, at which time the


                                               4
recommendation will likely be for the girls to transition to a new school/district.” The

parenting consultant noted that the parties “have expressed the goal of enrolling the girls

in a school within a community where they both live,” and that this goal “involves

reconsideration of their residences and a new look at schools and school districts.”

       In October, Schmidt moved the district court for an order enforcing the decision of

the parenting consultant. Corrigan moved for an order that the children attend Hanover

Elementary. At the October 29 hearing, the district court asked the parties questions, but

there was no opportunity for direct or cross-examination by counsel. Schmidt raised the

issue of the locale restriction at the hearing, but the district court concluded that Schmidt

had waived his right to enforce it. The district court granted Corrigan’s motion, ruling

that the children should attend Hanover Elementary starting the next semester, in

December 2015.

       Schmidt appeals.

                                      DECISION

I.     Waiver of the Locale Restriction

       Schmidt argues that the district court erred in concluding that he waived the right

to seek enforcement of the locale restriction in the parenting plan. We agree.

       We review de novo the legal question of whether Schmidt’s failure to request

enforcement of the locale restriction in 2012 or in his motion after the parenting

consultant’s September 2015 decision resulted in a waiver of his right to enforce that

restriction. See Haefele v. Haefele, 621 N.W.2d 758, 761 (Minn. App. 2001), review

denied (Minn. Feb. 21, 2001) (“This court reviews purely legal issues . . . de novo.”).


                                              5
       In concluding that Schmidt waived the locale-restriction issue, the district court

reasoned that Schmidt “knew he could enforce that residency requirement after the 2011-

2012 school year, but declined to do so.” The district court did note that Schmidt sought

to enforce the locale restriction in his July 2015 motion “but did not highlight this part of

his requested relief after the parenting consultant’s decision” in his October 2015 motion.

       We conclude that Schmidt did not waive his right to enforce the locale restriction

for two reasons. First, the record does not support the conclusion that Schmidt waived

the locale-restriction issue. The district court found that Schmidt contacted the parenting

consultant to address Corrigan’s failure to move in May 2013. The record indicates that

the only reason the parenting consultant did not reach a decision on the locale restriction

in 2013 is because her contract expired before a decision was made. After Corrigan quit

working at St. John’s and removed the children from enrollment at St. John’s without

Schmidt’s approval, Schmidt moved the district court to enforce the locale restriction and

to make a decision about school choice. The locale-restriction issue was not resolved at

the July 21 hearing because the district court recommended that the parties seek a

decision from the parenting consultant instead. The parenting consultant did not reach

the locale-restriction issue, but decided that the children should attend St. John’s for at

least the upcoming school year. When Schmidt moved the district court to enforce the

parenting consultant’s school decision in October 2015, he did not reassert his request for

enforcement of the locale restriction because the parenting consultant’s decision kept the

children at Schmidt’s preferred school. However, he had twice sought to enforce the




                                              6
locale restriction. On these facts, it was erroneous for the district court to conclude that

Schmidt waived his right to enforce the locale restriction.

       Second, neither the district court nor Corrigan cites to any binding caselaw

supporting the position that a party waives his right to seek enforcement of a stipulated

provision by not seeking district court enforcement immediately after the provision

became enforceable or by not asserting it in every motion related to any parenting

dispute. To hold as such would create the unfavorable practical result of encouraging

parties to litigate every issue in their stipulated agreements as soon as possible rather than

trying to resolve problems cooperatively outside of court. Because no binding caselaw

supports the position the district court took here, and because taking such a position

would lead to undesirable results, we do not adopt that position now. Therefore, we

reverse the district court’s granting of Corrigan’s motion to change schools because it

relies on the erroneous conclusion that Schmidt waived his right to enforce the locale

restriction.

II.    Analysis of the Best-Interests Factors

       Schmidt asserts that the district court abused its discretion in failing to make

detailed findings on each of the best-interests factors set out in Minn. Stat. § 518.17,

subd. 1(a), and failing to explain how each factor led to its conclusions and determination

as required by section 518.17, subdivision 1(b)(1). We agree.

       Disputes related to custody and parenting-time issues must be resolved according

to the best interests of the children. Novak v. Novak, 446 N.W.2d 422, 424 (Minn. App.

1989), review denied (Minn. Dec. 1, 1989). “In evaluating the best interests of the


                                              7
child[ren] . . . , the court must consider and evaluate all relevant factors, including” 12

specific factors set out in the statute. Minn. Stat. § 518.17, subd. 1(a). The statute

requires the district court to “make detailed findings on each of the factors in paragraph

(a) based on the evidence presented and explain how each factor led to its conclusions

and to the determination of custody and parenting time.” Id., subd. 1(b)(1).

       The standard of review on appeal from a district court’s custody-related

determination is whether the district court “abused its discretion by making findings

unsupported by the evidence or by improperly applying the law.” Sefkow v. Sefkow, 427

N.W.2d 203, 210 (Minn. 1988) (quotation omitted). Effective appellate review of a

district court’s exercise of its discretion “is possible only when the [district] court has

issued sufficiently detailed findings of fact to demonstrate its consideration” of all

relevant factors. Stich v. Stich, 435 N.W.2d 52, 53 (Minn. 1989). Therefore, a district

court’s failure to make detailed findings on relevant statutory factors generally requires a

remand. Id.

       A.     Formal Requirements

       As an initial matter, Corrigan argues that the district court did not need to make

detailed findings on each statutory best-interests factor and explain how each factor led to

its conclusions. We disagree. Corrigan cites to Nazar v. Nazar, in which this court stated

that “[w]hile the [district] court must consider all [statutory] factors that pertain to the

best interests of the children, the court need not make a specific finding on each and

every one.” Nazar v. Nazar, 505 N.W.2d 628, 633 (Minn. App. 1993), review denied




                                               8
(Minn. Oct. 28, 1993), superseded by statute on other grounds, Minn. Stat. § 518A.28(d)

(2014).

       Nazar was interpreting the 1992 version of section 518.17, which, like the current

statute, provided that “[t]he court must make detailed findings on each of the factors and

explain how the factors led to its conclusions and to the determination of the best

interests of the child.” Minn. Stat. § 518.17, subd. 1(a) (1992). Nazar cited Schultz v.

Schultz as authority for the rule that a court need not make specific findings on each

factor. Nazar, 505 N.W.2d at 633 (citing Schultz v. Schultz, 358 N.W.2d 136, 138 (Minn.

App. 1984)). But Schultz was interpreting an earlier version of section 518.17 that did

not contain language requiring the district court to make detailed findings on each factor.

Schultz, 358 N.W.2d at 138; compare Minn. Stat. § 518.17, subd. 1 (1982), with id., subd.

1(a) (1992), and id., subd. 1(b)(1) (2016). The Nazar court’s citation of the Schultz rule

was questionable because it was inconsistent with the then-existing 1992 version of the

statute.

       We conclude that the Schultz rule—that failure to discuss each statutory best-

interests factor is not an abuse of discretion—has been superseded by the current version

of Minn. Stat. § 518.17, which requires the district court to “make detailed findings on

each of the factors in paragraph (a) based on the evidence presented and explain how

each factor led to its conclusions and to the determination of custody and parenting time.”

Minn. Stat. § 518.17, subd. 1(b)(1) (2016); see Geske v. Marcolina, 624 N.W.2d 813, 817

n.2 (Minn. App. 2001) (concluding that cases decided under a prior version of a statute




                                             9
“have been, to the extent they are inconsistent with the amended statute, superseded by

the amended statute”).

       B.     Adequacy of the District Court’s Best-Interests Analysis

       Schmidt argues that the district court did not fulfill its statutory obligation to make

detailed findings on each best-interests factor and explain how each factor led to its

conclusions and determination. We agree.

       The district court generally referred to the best interests of the children as being

the overarching standard throughout its findings and ultimate determination. It also made

some factual findings that appear relevant to some of the best-interests factors. But it did

not make detailed findings on each of the best-interests factors and did not explain how

each best-interests factor led to its conclusions and ultimate determination.

       Failure to make such findings obscures the district court’s reasoning and impairs

our ability to correct errors. The district court’s failure to make adequate findings of fact

under Minn. Stat. § 518.17 is an error of law, resulting in an abuse of discretion regarding

the questions of custody and parenting time presented to the district court for decision.

For this reason, a reversal of the order and a remand so the district court can make

appropriate findings and explanations is required.

III.   Factors Not Sufficiently Considered

       Schmidt argues that the district court abused its discretion by failing to consider

and evaluate all relevant factors in evaluating the best interests of the children, as

required by Minn. Stat. § 518.17, subd. 1(a). We agree, and also note that legal errors




                                              10
prevented the district court from considering certain relevant factors, amounting to an

abuse of discretion. Sefkow, 427 N.W.2d at 210.

       Specifically, because the district court erroneously concluded that Schmidt waived

his right to enforce the locale restriction, it did not sufficiently consider how Corrigan’s

choice to disregard the locale restriction affects the best-interests factors. It does not

appear that the district court considered the impact the increased distance between the

children’s school and Schmidt’s residence and workplace would have on Schmidt’s

ongoing relationships with the children, particularly with respect to Schmidt’s ability to

attend school functions. Minn. Stat. § 518.17, subd. 1(a)(9). Furthermore, the district

court did not analyze whether making Corrigan solely responsible for transporting the

children between Hanover Elementary and Schmidt’s residence realistically would

impact the relative parenting-time arrangement by increasing the children’s time with

Corrigan at the expense of their time with Schmidt. Id., subd. 1(a)(10).

       We acknowledge that some of the statutory factors may not be material to the

particular issues presented here. But if that is the case, the district court must at least

identify those specific immaterial factors and state its finding that each does not affect its

decision. Id., subd. 1(b)(1).

       Because the district court abused its discretion by failing to consider and evaluate

all relevant factors and failing to make detailed findings on each factor and explain how

each factor led to its conclusions, we reverse the district court’s order granting Corrigan’s

motion to change schools. We remand to the district court so it can fully review all facts,




                                              11
make detailed findings on each best-interests factor, and explain how each factor led to

its conclusions and ultimate determination in accordance with this decision.

      Reversed and remanded.




                                            12